Citation Nr: 0007721	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-15 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active air service from July 1976 to August 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO) which 
denied service connection for rheumatoid arthritis, a 
psychiatric disorder, and PTSD.  

In August 1997, the appellant stated that he suffered 
frostbite and food poisoning during service in Turkey.  This 
appears to be an informal claim of service connection for 
residuals of frostbite and food poisoning.  The RO has not 
yet adjudicated this claim; thus, it is referred back to the 
RO for initial adjudication.  

For the reasons discussed below, the well-grounded claim of 
service connection for rheumatoid arthritis and the claim of 
service connection for a psychiatric disorder will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of rheumatoid arthritis to service.

2.  No competent evidence has been submitted linking post-
service findings of PTSD to service.


CONCLUSIONS OF LAW

1.  The claim for service connection for rheumatoid arthritis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during peacetime 
after December 31, 1946, arthritis or psychosis manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  See Grottveit, 5 Vet. App. at 
93 (in questions of medical diagnosis or causation, well-
grounded claim requires competent medical evidence of a 
plausible claim; lay assertions of medical causation cannot 
constitute competent medical evidence).  If no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.

II.  Rheumatoid Arthritis

The record includes VA clinical records, prepared from 1990 
to 1998, documenting findings of rheumatoid arthritis 
affecting the wrists and shoulders, as well as the hips, 
sacroiliac joint, atlantoaxial joint, knees, feet, lumbar 
spine, and hands.  These findings satisfy the first element 
of a well-grounded claim.  The service medical records 
include September 1977 entries noting arthritis and 
discussing a flare-up of rheumatoid arthritis affecting the 
wrists and shoulders.  These service clinical record entries 
satisfy the second element of a well-grounded claim.  As to 
the third element of a well-grounded claim, requiring 
competent medical evidence linking the current and in-service 
findings of rheumatoid arthritis, the record includes VA 
clinical records and examination reports from October 1980 to 
July 1982 referring to arthritis, including rheumatoid 
arthritis, affecting the hands, wrists, fingers, elbows, 
shoulders, knees, and ankles.  Thus, the record includes 
evidence of rheumatoid arthritis during service, in the 1980s 
and 1990s, thereby representing a continuity of 
symptomatology between service and the current disorder.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495.  

For these reasons, the evidence of record satisfies the three 
elements of a well-grounded claim.  Because the claim is well 
grounded, VA has an obligation to assist the appellant in 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  Action pursuant to this duty to 
assist are set forth in the Remand section below.  

III.  PTSD

Effective on and after March 7, 1997, service connection for 
PTSD required medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence established 
that the appellant engaged in combat with the enemy and the 
claimed stressor was related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor was consistent with the 
circumstances, conditions, or hardships of the veteran' s 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.   See 64 
Fed. Reg. 32,807-08 (June 18, 1999) (codified at 38 C.F.R. 
§ 3.304(f) (1999)) and 38 C.F.R. § 4.125 (requiring PTSD 
diagnoses to conform with the criteria set forth in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  See also West v. Brown, 
7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993) (setting forth the analysis requiredg to adjudicate 
the merits of PTSD claims).  

A well-grounded claim of PTSD requires presumptively credible 
lay evidence of an in-service stressor, medical evidence of a 
current disorder, and medical evidence linking the two.  
Gaines v. West, 11 Vet. App. 353, 357 (1998); Cohen (Douglas) 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  The appellant 
contends that he experienced essentially four stressors.  He 
claims he witnessed the crash of a F-4 Phantom aircraft in 
1976 at MacDill Air Force Base in Florida and the death of 
the pilot, who ejected downward into the ground.  He also 
maintains that at a base in Turkey in 1977 he found a person 
hung from the rafters of a horse stable and witnessed the 
suicide of another person who apparently jumped from a third 
floor dormitory.  He also stated he was hit by glass and 
metal shrapnel when an embassy office in Turkey was bombed in 
a terrorist action.  The truthfulness of this evidence must 
be presumed when determining whether a claim is well 
grounded, thereby satisfying the first element of a well-
grounded claim for PTSD.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The second element of a well-grounded claim requires medical 
evidence of a current disorder.  Gaines, 11 Vet. App. at 357; 
Cohen, 10 Vet. App. at 136-37.  The medical evidence of 
record referring to PTSD consists of an April 1997 VA 
clinical record noting a history of PTSD, a June 1997 VA 
pulmonary clinical record containing an impression of PTSD, 
and an August 1997 VA rheumatology clinical record noting a 
history of PTSD.  The April and August 1997 clinical records, 
referring to a history of PTSD rather than a current finding 
of PTSD, do not constitute medical evidence of current PTSD.  
The June 1997 VA pulmonary clinical record, though, contained 
an impression of PTSD.  Although the record included no other 
supporting comments and was prepared by a pulmonary rather 
than a psychiatric clinic, that impression is sufficient to 
satisfy the second element of a well-grounded claim.  

The third element of a well-grounded claim of service 
connection for PTSD requires medical evidence linking the 
presumptively credible lay evidence of an in-service stressor 
and the medical evidence of a current disorder.  Gaines, 11 
Vet. App. at 357; Cohen, 10 Vet. App. at 136-37.  The record, 
limited as it is to the evidence set forth in the paragraph 
above, offers no suggestion of a link or nexus between the 
June 1997 impression of PTSD and the appellant's four claimed 
stressors.  The June 1997 clinical record contained no 
supporting commentary as to the basis for the PTSD 
impression.  Although the appellant maintains that such a 
connection exists, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to render a claim well grounded.  Evidence 
consisting of medical knowledge must be provided by a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See Layno v. Brown, 5 Vet. App. 465, 469 
(1994) (a layman can provide eyewitness account of visible 
symptoms).  The record does not indicate that the appellant 
possesses the requisite medical expertise to render a medical 
opinion.  Thus, because the medical evidence of record does 
not indicate a nexus between the June 1997 impression of PTSD 
and the appellant's claimed in-service stressors, the 
appellant has not met the requirements of the third and final 
element of a well-grounded claim.  

In the absence of evidence satisfying all three elements, the 
claim is not well grounded.  Because the claim is not well 
grounded, VA cannot assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477, 485 (1999).  

Where claims are not well grounded, VA does not have a duty 
to assist the claimant in developing facts pertinent to the 
claim, but VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the August 1998 statement of the case and in the October 
1998 supplemental statement of the case informing the 
appellant that the claim was denied due to the lack of 
evidence linking the current finding of PTSD with the claimed 
in-service stressors.  Furthermore, by this decision, the 
Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well 
grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Service connection for PTSD is denied.  

	(CONTINUED ON NEXT PAGE)


REMAND

As noted above, the claim of service connection for 
rheumatoid arthritis is well grounded.  The appellant has not 
been afforded a VA medical examination to determine the 
nature and etiology of his claimed rheumatoid arthritis.  The 
claim is remanded so that the appellant may be afforded such 
a VA medical examination.  

As to the claim of service connection for a psychiatric 
disorder, VA clinical records in the 1990s showed findings of 
depression, which the appellant contends is secondary to the 
claimed rheumatoid arthritis.  Because adjudication of this 
claim depends on whether service connection is established 
for rheumatoid arthritis, and because that claim is herein 
remanded to the RO, the psychiatric disability claim is 
inextricably intertwined therewith.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The claim of service connection 
for a psychiatric disorder is, thus, deferred pending 
adjudication of the claim of service connection for 
rheumatoid arthritis.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
rheumatoid arthritis and a psychiatric 
disorder since November 1998, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

2.  The RO should schedule the appellant 
for VA examination to determine the 
nature and etiology of any current 
rheumatoid arthritis.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the claimed rheumatoid 
arthritis.  The examiner should be asked 
to opine whether it is as likely as not 
that any present rheumatoid arthritis is 
related to the in-service findings of 
rheumatoid arthritis.  

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure compliance with this 
REMAND.  If not, the RO should undertake 
remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record 
and adjudicate the claims of service connection for 
rheumatoid arthritis and a psychiatric disorder.  If any 
benefit sought on appeal, for which a notice of disagreement 
has been filed, remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 



